DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Nov. 01, 2022 has been entered.
Claims 1-6, 10-11, 14 and 17-20 have been amended.
Claims 8-9 have been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belleschi et al. (2020/0170059).
Regarding claim 1, Belleschi discloses a method for information transmission applied to a terminal (see abstract, fig.7A, element 720, 730, paragraphs [0104-0107] and its description), the method comprising: sending a first message to a network device, wherein the first message comprises communication capability information of the terminal on a PC5 interface (see abstract, fig.3, fig.4, elements 110, 130, 120, fig.6, step 612, paragraphs [0018], [0035], [0093], [0097] and it description), wherein in the communication capability information of the terminal on the PC5 interface comprised in the first message representation of a communication capability of the PCS interface for long term evolution LTE is carried in first signaling (see abstract, fig,4, elements 115b, 130, 120a/120b, paragraphs [0064-0069] and its description) and the representation of the communication capability of the PCS interface for new radio NR is carried in second signaling (see abstract, fig.4, elements 115b, 140, 130 120a/120b, paragraphs [0064-0069] and its description).
Regarding claim 2, Belleschi further discloses wherein the communication capability information of the terminal on the PCS interface comprises: a combination of the communication capability of the PCS interface supported by the terminal under control of a first network device and the communication capability of the PC5 interface supported by the terminal under control of a second network device, wherein the first network device and the second network device are coupled by a dual connectivity architecture, and wherein the first network device and the second network device are synchronized with each other (see abstract, fig.4, element 120a, 120b, 110b, paragraphs [0020], [0023], [0053] [0069] and its description).
Regarding claim 3, Belleschi further discloses wherein the communication capability information of the terminal on the PC5 interface comprises: a combination of the communication capability of the PC5 interface supported by the terminal under control of a first network device and the communication capability of the PCS interface supported by the terminal under control of a second network device, wherein the first network device and the second network device are coupled by a dual connectivity architecture, and wherein the first network device and the second network device are not synchronized with each other (see abstract, fig.4, element 120a, 120b, 110b, paragraphs [0020-0022], [0054] [0069] and its description). 
Regarding claim 4, Belleschi further discloses wherein the communication capability information of the terminal on the PCS interface comprises:
a combination of the communication capability of the PC5 interface supported by the terminal under control of a first network device and the communication capability of the PCS interface supported by the terminal under control of a second network device, wherein the first network device and the second network device are coupled by a dual connectivity architecture, and wherein access types of the first network device and the second network device are both LTE (see abstract, fig.4, element 120a, 120b, 110b, paragraphs [0020-0023], [0062], [0069] and its description).
Regarding claim 5, Belleschi further discloses wherein the communication capability information of the terminal on the PCS interface comprises: a combination of the communication capability of the PC5 interface supported by the terminal under control of a first network device and the communication capability of the PCS interface supported by the terminal under control of a second network device, wherein the first network device and the second network device are coupled by a dual connectivity architecture, and wherein access types of the first network device and the second network device are both NR (see abstract, fig.4, element 120a, 120b, 110b, paragraphs [0020-0023], [0062], [0069] and its description).
Regarding claim 6, Belleschi further discloses wherein the communication capability information of the terminal on the PC5 interface comprises: a combination of the communication capability of the PC5 interface supported by the terminal under control of a first network device and the communication capability of the PC5 interface supported by the terminal under control of a second network device, wherein the first network device and the second network device are coupled by a dual connectivity architecture, and wherein an access type of the first network device is LTE, and the access type of the second network device is NR (see abstract, fig.4, element 120a, 120b, 110b, paragraphs [0020-0023], [0064-0069] and its description).
Regarding claim 7, Belleschi further discloses wherein the communication capability information of the terminal on the PCS interface comprises: first indication information for indicating an access type of the PC5 interface and/or second indication information for indicating the access type of a Uu interface which can control the PCS interface (see fig.4, element 110, 120, paragraphs [0021], [0035], [0053], [0067-0068] and its description). 
Regarding claim 10, Belleschi further discloses wherein, in the communication capability information of the terminal on the PCS interface comprised in the first message, representation of the communication capability of the PCS interface for an LTE and NR dual connectivity DC is carried in third signaling (see fig.3, elements 110, 120a-c, paragraphs [0002-0003], [0017-0018], [0069] and its description).
Regarding claim 11, Belleschi further discloses wherein, in the communication capability information of the terminal on the PCS interface comprised in the first message, representation of a communication combination of the PC5 interface for an LTE and LTE dual connectivity is carried in the first signaling (see abstract, fig.4, element 120a, 120b, 110b, paragraphs [0020-0023], [0064-69] and its description). 
Regarding claim 12, Belleschi further discloses wherein, in the communication capability information of the terminal on the PC5 interface comprised in the first message, representation of a communication capability combination of the PC5 interface for an LTE and LTE dual connectivity is carried in third signaling (see abstract,  fig.4, elements 110, 120a-c, paragraphs [0002-0003], [0017-0018], [0069] and its description).
Regarding claim 13, Belleschi further discloses wherein in the communication capability information of the terminal on the PCS5 interface comprised in the first message, representation of a communication capability combination of the PC5 interface for an LTE and LTE dual connectivity is carried in fourth signaling (see abstract, fig.4, elements 110, 120a-c, paragraphs [0002-0003], [0017-0018], [0069] and its description).
Regarding claim 14, Belleschi further discloses wherein, in the communication capability information of the terminal on the PCS interface comprised in the first message, representation of a communication capability combination of the PCS interface for an NR and NR dual connectivity is carried in the second (see abstract, fig.4, element 120a, 120b, 110b, paragraphs [0020-0023], [0064-69] and its description).
Regarding claim 15, Belleschi further discloses 15. (Original) The method according to claim 1, wherein, in the communication capability information of the terminal on the PC5 interface comprised in the first message, representation of a communication capability combination of the PCS interface for an NR and NR dual connectivity is carried in third signaling (see abstract, fig.4, elements 110, 120a-c, paragraphs [0002-0003], [0017-0018], [0069] and its description).
Regarding claim 16, Belleschi further discloses wherein, in the communication capability information of the terminal on the PC5 interface comprised in the first message, representation of a communication capability combination of the PCS interface for an NR and NR dual connectivity is carried in fifth signaling (see abstract, fig.4, elements 110, 120a-c, paragraphs [0002-0003], [0017-0018], [0069] and its description)
Regarding claim 17, Belleschi further discloses  wherein the first signaling comprises at least one or more of: the communication capability information of the PCS interface LTE-PC5 controlled by an LTE-Uu interface and with an access type of LTE; the communication capability information of the PCS interface LTE-PC5 controlled by an NR-Uu interface and with the access type of the LTE; and the communication capability information of the PC5 interface NR-PC5 controlled by the LTE-Uu interface and with the access type of NR (see fig.4, element 110, 120, paragraphs [0017-0018], [0067-0069] and its description).
Regarding claim 18, Belleschi further discloses wherein the second signaling comprises at least one or more of: the communication capability information of the PC5 interface NR-PC5 controlled by an NR-Uu interface and with an access type of NR; the communication capability information of the PCS interface LTE-PC5 controlled by the NR-Uu interface and with the access type of LTE; and the communication capability information of the PC5 interface NR-PC5 controlled by an LTE-Uu interface and with the access type of the NR. (see fig.4, element 110, 120, paragraphs [0017-0018], [0067-0069] and its description).
Regarding claims 19-20 recite limitations substantially similar to the claim 1. Therefore, these claims were rejected for similar reasons as stated above. 
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647